Hanna, C. J. (specially concurring). I find it necessary to agree with the result in the majority opinion, but cannot agree with a statement therein contained to the effect that the testimony of the witness McFarland that he saw the defendant walk over to the place where the deceased was standing and pick up the flatter, a heavy instrument of iron with a wooden handle with which the deceased was killed, and strike him on the side of the head with this instrument, felling him to the .ground, without any prior act or move on the part of the deceased, furnished sufficient evidence alone to sustain the verdict of murder in the second degree and justified the giving of the instruction as to murder in the second degree. The testimony of the witness McFarland as a whole does not justify the statement quoted. It is true he made substantially the statement referred to, but on cross examination I find he qualified his testimony to such an extent as to render it valueless in this respect. For example, he said that he was not paying any particular attention to rthe actions or movements of the men, and did not take any particular notice of just what they were doing at the time of the trouble; that there was considerable noise going on in the blacksmith shop, and if the deceased and the accused had been carrying on any conversation he could not have heard it. I agree in the result and in the correctness of this par-# ticular instruction, however, upon the ground that mere language, however opprobrious or indecent, is not deemed sufficient to arouse ungovernable passion, and thereby reduce a homicide from murder to manslaughter. 13 E. C. L. 795.